   Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 1 of 39 PageID #: 1




Barry I. Levy (BL 2190)
Michael A. Sirignano (MS 5263)
Ryan Goldberg (RG 7570)
RIVKIN RADLER LLP
926 RXR Plaza
Uniondale, New York 11556
(516) 357-3000

Counsel for Plaintiffs, Government Employees Insurance Company,
GEICO Indemnity Company, GEICO General Insurance Company
and GEICO Casualty Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY and                                    Docket No.:_______ (    )
GEICO CASUALTY COMPANY,

                               Plaintiffs,
                                                                       Plaintiff Demands a Trial by Jury
                  -against-

ROYAL MEDICAL IMAGING, P.C.,
JOHN SHERRY LYONS, M.D.,
MGRL INC.,
GARY MULLAKONDOV, and
JOHN DOE DEFENDANTS 1–10,

                                 Defendants.
-------------------------------------------------------------------X

                                                 COMPLAINT

Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company, GEICO

General Insurance Company and GEICO Casualty Company (collectively “GEICO” or

“Plaintiffs”), as and for their Complaint against Defendants, hereby allege as follows:

                                       NATURE OF THE ACTION

         1.       This action seeks to recover more than $148,000.00 that the Defendants

wrongfully obtained from GEICO as part of a fraudulent scheme involving the submission of
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 2 of 39 PageID #: 2




fraudulent insurance charges in the names of Royal Medical Imaging, P.C. (“Royal Medical”)

and John Lyons, M.D. (“Lyons”) - a radiology professional corporation and its purported owner -

that operated from 101-07 Jamaica Avenue, Richmond Hill (“Jamaica Ave Location”) that were

unlawfully owned and controlled by unlicensed laypersons.

       2.      Defendants MGRL Inc. (“MGRL”) and Gary Mullakondov (“Mullakondov”) –

along with others who are not presently identifiable - including an individual believed to be

related to Mullakondov named “Mark,” none of whom are licensed medical professionals –

devised a scheme to unlawfully own and control Royal Medical and the billing submitting under

Lyons own Employer Identification Number (“EIN”), by essentially “buying” the license of

Lyons by employing him as the sham owner of Royal Medical in order to do indirectly what they

are forbidden from doing directly, namely controlling medical practices and siphoning the profits

to themselves of Royal Medical and the profits from the billing submitted under Lyons EIN,

through improper financial and kickback arrangements.

       3.      Through their scheme, the Defendants submitted fraudulent bills to GEICO and

other New York automobile insurance companies for professional radiology services, including

magnetic resonance imaging tests (“MRIs” or “Radiology Services”), which allegedly were

provided to New York automobile accident victims insured by GEICO (“Insureds”) and other

insurers. In addition, Royal Medical improperly used independent contractors to perform the

Radiology Services, all to exploit New York’s no-fault insurance system for financial gain

without regard to genuine patient care.

       4.      By this action, GEICO seeks to recover the monies that have been wrongfully

obtained by Defendants and, further, seeks a declaration that it is not legally obligated to pay




                                                                                               2
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 3 of 39 PageID #: 3




reimbursement of more than $564,000.00 in pending no-fault insurance claims that have been

submitted by or on behalf of Royal Medical and Lyons because:

              (i)     Royal Medical and Lyons (through the billing submitted under his EIN)
                      were unlawfully owned and controlled by non-medical professionals, and
                      engaged in a scheme involving unlawful fee splitting with non-medical
                      professionals, which renders them ineligible to bill for or to collect No-
                      Fault benefits regardless whether the Radiology Services were medically
                      necessary;

              (ii)    Royal Medical and Lyons have no right to receive payment for any pending
                      bills submitted to GEICO because the Radiology Services failed to
                      conform to the New York State Workers Compensation Fee Schedule and
                      misrepresented the amount of reimbursement to which Defendants are
                      entitled; and

              (iii)   Royal Medical and Lyons billed for Radiology Services that were
                      provided by independent contractors, rather than by employees as required
                      by the no-fault regulations.

       5.     The Defendants fall into the following categories:

              (i)     Royal Medical is a New York radiology professional corporation through
                      which the Radiology Services purportedly were performed and billed to
                      automobile insurance companies, including GEICO;

              (ii)    Lyons is a physician licensed to practice medicine in the State of New
                      York who falsely purports to own Royal Medical and submitted billing
                      under his EIN; and

              (iii)   “Mark”, Mullakondov, and John Doe Defendants 1–10 are non-licensed
                      individuals who, individually and through entities they own and control,
                      including MGRL (collectively “Management Defendants”), illegally own
                      and control Royal Medical and the billing submitted through Lyons,
                      engaged in a series of improper financial and kickback agreements and
                      arrangements with Royal Medical and Lyons, and derive economic benefit
                      from Royal Medical and Lyons in contravention of New York law.

       6.     As discussed in more detail throughout this complaint, Defendants at all relevant

times have known: (i) Royal Medical and Lyons were unlawfully owned and controlled by

unlicensed laypersons; (ii) that Royal Medical and Lyons engaged in a scheme involving

unlawful fee splitting with unlicensed laypersons, rendering them ineligible to recover No-Fault




                                                                                              3
     Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 4 of 39 PageID #: 4




benefits; (iii) Royal Medical and Lyons billing for Radiology Services failed to conform to the

New York State Workers’ Compensation Fee Schedule and misrepresented the amount of

reimbursement to which they were entitled; and (iv) some of the Radiology Services were

performed by independent contractors but fraudulently billed to GEICO as if they are performed

by employees of Royal Medical and Lyons.

        7.     As such, the Defendants do not now have – and never had – any right to be

compensated for the services that have been billed to GEICO through Royal Medical or Lyons

EIN.

        8.     The charts annexed hereto as Exhibits “1” – “2” set forth a representative sample

of the fraudulent claims that have been identified to-date that the Defendants have submitted, or

caused to be submitted, to GEICO.

        9.     The Defendants’ fraudulent scheme began as early as 2019 and has continued

uninterrupted through present day, as the Defendants continue to attempt to collect for the

Radiology Services. As a result of the Defendants’ scheme, GEICO has incurred damages of

more than $148,000.00.

                                        THE PARTIES

I.      Plaintiffs

        10.    Plaintiffs Government Employees Insurance Company, GEICO Indemnity

Company, GEICO General Insurance Company and GEICO Casualty Company are Maryland

corporations with their principal places of business in Chevy Chase, Maryland. GEICO is

authorized to conduct business and to issue automobile insurance policies in New York.




                                                                                               4
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 5 of 39 PageID #: 5




II.    Defendants

       11.    Defendant Royal Medical is a New York medical professional corporation with

its principal place of business in New York. Royal Medical was incorporated on April 7, 2011

and is nominally owned on paper by Lyons, who ceded control to the Management Defendants in

order to allow Royal Medical to render services at the Jamaica Ave Location.

       12.    Defendant Lyons resides in and is a citizen of New Jersey. Lyons was licensed to

practice medicine in New York on October 9, 1981 and purports to own Royal Medical. Lyons

also billed GEICO and other New York automobile insurers under his own EIN.

       13.    Defendant Mullakondov resides in and is a citizen of New York. Mullakondov

has never been a licensed medical professional, yet owned, controlled, and derived economic

benefit from Royal Medical, and split fees with Royal Medical, in contravention of New York

Law.

       14.    Defendant MGRL is a New York corporation with its principal place of business

at the Jamaica Ave Location. MGRL is not a licensed professional entity, and is owned and

controlled by “Mark”, Mullakondov, and John Doe Defendants 1–10, none of whom are licensed

medical professionals, yet they owned, controlled, and derived economic benefit from Royal

Medical, and split fees with Royal Medical, in contravention of New York Law.

       15.    Upon information and belief, John Doe Defendants 1–10 reside in and are citizens

of New York. John Doe Defendants 1–10 are individuals and entities, presently not identifiable to

GEICO, who are not and have never been licensed medical professionals, yet – together with

Mullakondov and MGRL – have owned, controlled, and derived economic benefit from Royal

Medical and Lyons in contravention of New York Law, and have split fees with Royal Medical in

contravention of New York Law.




                                                                                               5
     Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 6 of 39 PageID #: 6




                                 JURISDICTION AND VENUE

        16.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between citizens of different states.

        17.    In addition, this Court has supplemental jurisdiction over the subject matter of the

claims asserted in this action pursuant to 28 U.S.C. § 1367.

        18.    Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern

District of New York is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities forming the basis of the Complaint

occurred.

                        ALLEGATIONS COMMON TO ALL CLAIMS

        19.    GEICO underwrites automobile insurance in New York.

I.      An Overview of the No-Fault Laws and Licensing Statutes

        20.    New York’s no-fault laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the health care services that

they need. Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act (N.Y.

Ins. Law §§ 5101, et seq.) and the regulations promulgated pursuant thereto (11 N.Y.C.R.R. §§ 65,

et seq.) (collectively referred to as the “No-Fault Laws”), automobile insurers are required to

provide Personal Injury Protection Benefits (“No-Fault Benefits”) to Insureds.

        21.    In New York, No-Fault Benefits include up to $50,000.00 per Insured for necessary

expenses that are incurred for healthcare goods and services, including radiology services,

physician services, chiropractic services, physical therapy services, and acupuncture services.




                                                                                                  6
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 7 of 39 PageID #: 7




       22.     In New York, an Insured can assign his/her right to No-Fault Benefits to health care

goods and services providers in exchange for those services. Pursuant to a duly executed

assignment, a health care provider may submit claims directly to an insurance company and

receive payment for medically necessary services, using the claim form required by the New York

State Department of Insurance (known as “Verification of Treatment by Attending Physician or

Other Provider of Health Service” or, more commonly, as an “NF-3”). In the alternative, in New

York, a healthcare services provider may submit claims using the Health Care Financing

Administration insurance claim form (known as the “HCFA-1500 form”).

       23.     Pursuant to the No-Fault Laws, professional corporations are not eligible to bill for

or to collect No-Fault Benefits if they are unlawfully incorporated or fail to meet any New York

State or local licensing requirements necessary to provide the underlying services.

       24.     The implementing regulation adopted by the Superintendent of Insurance, 11

N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent part, as follows:

               A provider of health care services is not eligible for reimbursement under section
               5102(a)(1) of the Insurance Law if the provider fails to meet any applicable New
               York State or local licensing requirement necessary to perform such service in New
               York or meet any applicable licensing requirement necessary to perform such
               service in any other state in which such service is performed.

(Emphasis added).

       25.     In New York, only a licensed healthcare professional may: (i) practice the pertinent

healthcare profession; (ii) own and control a professional corporation authorized to operate a

professional healthcare practice; (iii) employ and supervise other healthcare professionals; and (iv)

absent statutory exceptions not applicable in this case, derive economic benefit from healthcare

professional services. Unlicensed individuals may not: (i) practice the pertinent healthcare

profession; (ii) own or control a professional corporation authorized to operate a professional




                                                                                                   7
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 8 of 39 PageID #: 8




healthcare practice; (iii) employ or supervise healthcare professionals; or (iv) absent statutory

exceptions not applicable in this case, derive economic benefit from professional healthcare

services.

        26.    New York law prohibits licensed healthcare services providers from paying or

accepting kickbacks in exchange for patient referrals. See, e.g., New York Education Law §§

6509-a; 6530(18); and 6531.

        27.    New York law also prohibits unlicensed persons not authorized to practice a

profession, like radiology, from practicing the profession and from sharing in the fees for

professional services. See e.g., New York Education Law §6512, §6530 (11), and (19).

        28.    Similarly, under New York Education Law § 6530(17) it is unlawful for a medical

professional to exercise undue influence on a patient, including the promotion or the sale of

goods or services in such a manner as to exploit the patient for financial gain of the medical

professional or a third party.

        29.    Therefore, under the No-Fault Laws, a healthcare provider is not eligible to receive

No-Fault Benefits if it is fraudulently incorporated, fraudulently licensed, if it permits unlicensed

non-professionals to control or dictate the treatments rendered or allows them to share in the fees

for the professional services, or if it pays or receives unlawful kickbacks in exchange for patient

referrals.

        30.    In State Farm Mut. Auto. Ins. Co. v. Mallela, 4 N.Y.3d 313, 320 (2005), the New

York Court of Appeals confirmed that healthcare services providers that fail to comply with

licensing requirements are ineligible to collect No-Fault Benefits, and that insurers may look

beyond a facially-valid license to determine whether there was a failure to abide by state and local

law.




                                                                                                   8
  Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 9 of 39 PageID #: 9




       31.     In Andrew Carothers, M.D., P.C. v. Progressive Ins. Co., 2019 N.Y. Slip Op.

04643 (June 11, 2019) the New York Court of Appeals reiterated that only licensed physicians

may practice medicine in New York because of the concern that unlicensed physicians are “not

bound by ethical rules that govern the quality of care delivered by a physician to a patient.”

       32.     Pursuant to the New York No-Fault Laws, only healthcare services providers in

possession of a direct assignment of benefits are entitled to bill for and collect No-Fault Benefits.

There is both a statutory and regulatory prohibition against payment of No-Fault Benefits to

anyone other than the patient or his/her healthcare services provider. The implementing regulation

adopted by the Superintendent of Insurance, 11 N.Y.C.R.R. § 65-3.11, states – in pertinent part –

as follows:

               An insurer shall pay benefits for any element of loss … directly to the applicant or
               ... upon assignment by the applicant ... shall pay benefits directly to providers of
               healthcare services as covered under section five thousand one hundred two (a)(1)
               of the Insurance Law …

       33.     Accordingly, for a healthcare services provider to be eligible to bill for and to

collect charges from an insurer for healthcare services pursuant to New York Insurance Law §

5102(a), it must be the actual provider of the services. Under the New York no-fault insurance

laws, a healthcare services provider is not eligible to bill for services, or to collect for those

services from an insurer, where the services were rendered by persons who were not employees of

the healthcare services provider, such as independent contractors.

       34.     In New York, claims for No-Fault Benefits are governed by the New York

Workers’ Compensation Fee Schedule (the “Fee Schedule”).

       35.     When a healthcare services provider submits a claim for No-Fault Benefits using

the current procedural terminology (“CPT”) codes set forth in the Fee Schedule, it represents

that: (i) the service described by the specific CPT code that is used was performed in a




                                                                                                   9
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 10 of 39 PageID #: 10




competent manner in accordance with applicable laws and regulations; (ii) the service described

by the specific CPT code that is used was reasonable and medically necessary; and (iii) the

service and the attendant fee were not excessive.

       36.     Pursuant to New York Insurance Law § 403, the NF-3s and HCFA-1500 Forms

submitted by a healthcare provider to GEICO, and to all other automobile insurers, must be

verified by the health care provider subject to the following warning:

       Any person who knowingly and with intent to defraud any insurance company or other
       person files an application for insurance or statement of claim containing any materially
       false information, or conceals for the purpose of misleading, information concerning any
       fact material thereto, commits a fraudulent insurance act, which is a crime.

II.    The Defendants’ Fraudulent Scheme

       37.     Beginning in 2019, the Defendants masterminded and implemented a complex

fraudulent scheme in which Lyons billing under his own EIN and Royal Medical – owned on paper

by Lyons, but actually illegally owned and controlled by the Management Defendants – was used

to bill GEICO and the New York automobile insurance industry for hundreds of thousands of

dollars in no-fault insurance benefits they were never entitled to receive.

       A.      The Management Defendants’ Control and Operation of the Jamaica Ave
               Location

       38.     The Management Defendants, through a series of companies they have been

associated with, have consistently maintained control of the Jamaica Avenue Location,

purchased imaging equipment used at the location, hired and controlled administrative and other

staff and technicians at the location, and operated and controlled a series of radiology

professional corporations at the location over a number of years, including Royal Medical and the

billing submitted by Lyons EIN.




                                                                                              10
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 11 of 39 PageID #: 11




        39.     The Management Defendants maintained control over the medical practices and

licensed individuals, including Lyons and Royal Medical, that provided radiological services

through a series of financial and kickback agreements/arrangements with the various medical

providers, that involved: (i) leasing of the physical space; (ii) leasing of the outdated imaging

equipment (that is approximately twenty years old); (iii) the Management Defendants obtaining

and causing the medical practices to utilize their referral sources for radiology prescriptions and

outside vendors with relationships to the Management Defendants; (iv) causing the practices to

enter into arrangements with billing companies tied to the Management Defendants; and (v) use

of non-medical staff and technicians that operated from and controlled the day to day operations

of the location.

        40.     The radiology practices that have operated at the Jamaica Avenue Location over the

years, including Royal Medical and Lyons, never marketed their “practices” to the general public,

did not advertise for patients, and never sought to build name recognition to draw legitimate

business or attract legitimate referral sources.

        41.     The Management Defendants maintained a physical presence at the location,

personally and through MGRL as well as their designated office manager Arami Lopez

(“Lopez”), so they could control all of the day to day operations, while allowing individuals such

as Lyons to not have to spend any significant time at the location. In fact, Lopez has acted as the

office manager at the Jamaica Avenue Location as a constant through the revolving door of

radiology practices that have allegedly operated from the space.

        42.     Additionally, to further control the location and minimize the amount of time

Lyons needed to spend at the location, the Management Defendants caused radiologists such as

Lyons to operate via tele-radiology and not perform any professional services on site. This




                                                                                                11
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 12 of 39 PageID #: 12




allowed the Management Defendants to control the day to day operations of the Jamaica Ave

Location through the administrative staff they employed and controlled and keep the nominal

owners and radiologists from needing to be physically present at the location.

         43.   In order to conceal their true ownership of the radiology practices, including

Royal Medical and Lyons, and claim an air of legitimacy to the unlawful arrangements, the

Management Defendants held themselves out to the public as being associated with radiology

practices allegedly “operating” from the Jamaica Ave Location, including Royal Medical and

Lyons.

         44.   For example, Royal Medical posted an internet advertisement for a technician

position that listed Mullakondov, not Lyons, as the contact for hiring, directing applicants to an

email address RoyalMedicalImaging@gmail.com, indicating the Management Defendants had

control of Royal Medical’s email account.

         45.   The Management Defendants caused the radiological practices at the Jamaica

Avenue Location, including Royal Medical and Lyons, to utilize the same phone and fax

numbers, which were tied to the Management Defendants and not the individual radiology

practices.

         46.   The Management Defendants caused all reading radiologists, including Lyons, to

operate via tele-radiology and not perform any professional services at the Jamaica Avenue

Location, to eliminate and/or minimize the amount of time any of the licensed radiologists would

spend at the Jamaica Avenue Location.

         47.   The Management Defendants’ physical presence at the Jamaica Avenue Location,

along with the absence of any physical presence by the licensed radiologists, allowed the

Management Defendants to control the day to day operations of the Jamaica Avenue Location




                                                                                               12
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 13 of 39 PageID #: 13




through the administrative staff they employed and/or controlled, without any genuine

involvement by the licensed radiologists, including Lyons.

       48.     As part and parcel of the fraudulent scheme, the Management Defendants

required Royal Medical, Lyons and radiology practices that operated at the Jamaica Ave

Location to use the referral sources with whom the Management Defendants had arrangements

and were not known to Lyons or any other radiologists. Regardless of the named entity or

nominal owner who operated from the location, the majority of the referral sources for the

radiology referrals have remained the same.

       49.     The record owners of the radiology practices that have operated at the Jamaica

Ave Location, including Lyons, did nothing to create, maintain, or control the referral sources

and the patient base for the radiology practices that operated at the Jamaica Ave Location.

       50.     The Management Defendants required the radiology practices that operated at the

Jamaica Ave Location, including Royal Medical and Lyons, to use the referral sources the

Management Defendants had arrangements with.

       51.     For example, the radiology practices at the Jamaica Ave Location have received a

majority of their radiology referrals from medical providers that purportedly rendered services

from the following no-fault clinic locations:

               •   9205 Rockaway Boulevard, Jamaica, New York;

               •   611 E. 76th Street, Brooklyn, New York;

               •   222-01 Hempstead Avenue, Jamaica, New York;

               •   152-80 Rockaway Boulevard, Jamaica, New York.

       52.     Despite changes in the medical providers at each of these no-fault clinics over the

years and the radiology practices at the Jamaica Ave Location, the radiology referrals to the




                                                                                               13
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 14 of 39 PageID #: 14




Jamaica Ave radiology practices, including Royal Medical and Lyons, remained constant and

continually originated from these no-fault clinics.

       53.     In keeping with the fact that the Management Defendants controlled the Jamaica

Ave Location, on multiple occasions Royal Medical submitted billing under a professional

corporation that previously operated out of the Jamaica Ave Location – Rainbow Radiology,

P.C.

       54.     Once insurance companies began investigating a radiology practice at the Jamaica

Ave Location, the Management Defendants would cause the practice to cease operating and

simply recruit another medical professional, who they had worked with prior, to operate a

radiological practice from the Jamaica Ave Location.

       B.      The Fraudulent Incorporation and Operation of Royal Medical and Lyons
               EIN

       55.     Lyons has purported to own at least six professional corporations, including Royal

Medical.

       56.     Royal Medical was incorporated in April, 2011.             Lyons testified at an

Examination Under Oath (“EUO”) that Royal Medical was incorporated for the purpose of

performing no-fault musculoskeletal sonograms and that he found out about the potential for the

radiology practice through a technician.      However, GEICO has never received billing for

sonograms from Royal Medical and it was not until 2019 did Royal Medical begin billing

GEICO.

       57.     Thereafter, in 2019, the Management Defendants needed a licensed radiologist to

operate from the Jamaica Ave Location, who would be willing to: (i) let them control a medical

professional corporation under the radiologist’s name; (ii) utilize the equipment, non-medical

staff and office space at the Jamaica Ave Location; (iii) split fees with the companies associated




                                                                                               14
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 15 of 39 PageID #: 15




with the Defendants; (iv) continue using the referral sources that the Management Defendants

had arrangements with; and (v) submit large-scale billing to GEICO and other insurers.

       58.     The Management Defendants did not have to search far for a radiologist, as they

knew Lyons was willing to engage in such a scheme and act as the nominal owner of Royal

Medical. For example, Lyons had agreed to allow his license to be used by laypersons in order

to submit fraudulent billing to automobile insurers in the past. See Allstate Insurance Company,

et. al., v. David R. Payne, M.D., et al., E.D.N.Y. Case No. 18-cv-3972; Allstate Insurance

Company, et. al., v. All County, LLC, et al., E.D.N.Y. Case No. 19-cv-7121.

       59.     In order to circumvent New York law and to induce the New York State Education

Department (the “Education Department”) to continue authorizing Royal Medical to operate a

medical practice, the Management Defendants entered into a secret scheme with Lyons.

       60.     In exchange for compensation from the Management Defendants, Lyons agreed to

falsely represent that he was the true shareholder, director, and officer of Royal Medical and that

he truly owned and controlled the professional corporation. Lyons did this knowing that Royal

Medical was going to be used to submit fraudulent billing to automobile insurers, including

GEICO.

       61.     Once Royal Medical began operating from the Jamaica Ave Location (although

potentially earlier in time), Lyons ceded true beneficial ownership and control over the

professional corporation to the Management Defendants.

       62.     The Management Defendants – rather than Lyons – provided all start-up costs and

ongoing money to operate Royal Medical from the Jamaica Ave Location.




                                                                                                15
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 16 of 39 PageID #: 16




       63.    The Management Defendants required Lyons and Royal Medical to enter into a

series of agreements including for the use of the space, staff, outside vendor services and

equipment.

       64.    Specifically, the Management Defendants arranged to have Lyons and Royal

Medical enter into an agreement involving “management”, “marketing”, “lease” of space, and

“lease” of equipment in order to conceal their true ownership and control of Royal Medical.

This agreement called for payment of $15,000.00 per month from Royal Medical to the

Management Defendants, purportedly for leasing the Jamaica Ave Location, leasing the

equipment at the Jamaica Ave Location, and for the performance of certain designated services

including management and/or marketing, regardless of the actual value of the services provided

and the fact that invoices do not specifically detail the services being provided by the

Management Defendants.

       65.    The Management Defendants also required Lyons and Royal Medical to enter into

agreements with outside vendors, the identity of which were determined by the Management

Defendants and based on terms negotiated by the Management Defendants.

       66.    In fact, Lyons has acknowledged that: (i) he was introduced to “Mark and Gary”

who he thought were businessmen and brothers who owned the Jamaica Avenue Location; (ii)

“Mark and Gary” own the MRI machines, the office space and through a monthly fee and took

care of everything he needed to operate in this location; (iii) Lopez takes care of everything in

the practice for him and handles and deposits checks; (iv) he is only physically present at the

Jamaica Avenue Location 1-2 times a month; (v) Lopez began handling Royal Medical’s billing

(despite Lyons using other billing companies for his other professional corporations); (vi) the

accountant used by Royal Medical, who determines payroll and other financial information was




                                                                                              16
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 17 of 39 PageID #: 17




related to the Management Defendants; (vii) the Management Defendants entered into various

agreements with outside vendors on behalf of Royal Medical and (viii) Royal Medical transfers

monthly payments to the Management Defendants but he did not know who set up the transfers.

       67.     Lyons did not market Royal Medical’s practice to the general public, did not

advertise for patients, did not engage in efforts to attract referral sources, never sought to build

name recognition to draw legitimate business, and did virtually nothing as would be expected of

the owner of a legitimate radiology “practice” to develop its reputation and attract patients. In fact,

Lyons was rarely, if ever, present at the Jamaica Ave Location.

       68.     The Management Defendants, rather than Lyons, created and controlled the

referral sources and the patient base for Royal Medical’s practice.

       69.     In keeping with the fact the referrals made to Royal Medical and Lyons were not

based on any relationships/advertising/marketing performed by Lyons, Lyons own sworn

testimony supports the conclusion that the referrals made to Lyons were not based on any

relationships/advertising/marketing he performed on behalf of Royal Medical. For example,

Lyons has remarkably testified under oath that he did not want to know the names of the

referring physicians and he did not recognize the names of various medical providers who

referred patients to Royal Medical for radiology services, including Dr. Augustus Igbokwe, who

referred more than 25% of the patients to Royal Medical for Radiology Services. Additionally,

Lyons has testified under oath that the referral sources are actually obtained by the Management

Defendants through advertising, although he was unsure where they actually advertised.

       70.     Lyons never selected or controlled who provided administrative, management,

collection, reception, transportation, and/or other services for Royal Medical.          In fact, any




                                                                                                    17
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 18 of 39 PageID #: 18




services provided by individuals and/or entities related to the Radiology Services and

accompanying equipment were hired and paid for paid for by Management Defendants.

        71.     Similarly, Lyons never controlled the amounts billed to, or paid by, Royal

Medical for administrative, management, collection, reception, transportation, and/or other

services provided for or on behalf of Royal Medical.

        72.     Once Royal Medical began rendering services from the Jamaica Avenue Location,

Lyons never was the true shareholder, director, or officer of Royal Medical, and never had any true

ownership interest in or control over the professional corporation. True ownership and control over

Royal Medical always rested entirely with the Management Defendants, who used the façade of

Royal Medical to do indirectly what they were forbidden from doing directly, namely: (i) employ

medical professionals; (ii) control the practices and (iii) charge for and derive an economic benefit

from its services.

        73.     In further support of that fact the Management Defendants – not Lyons – owned

and controlled Royal Medical, Lyons’ actions at Royal Medical were akin to those of an employee,

and not of an owner. Specifically: (i) Lyons was the reading radiologist for Royal Medical; (ii)

Lyons did not review the billing or medical documents created on behalf of Royal Medical as they

contained numerous errors that a legitimate owner should have identified and rectified (such as

identifying Lyons as board certified radiologist, when in fact, he is not); (iii) Lyons did not know

the sources of the radiology referrals made to Royal Medical; (iv) Lyons provided the Management

Defendants and the staff with a signature stamp that was used on all documents created by Royal

Medical (that were submitted to GEICO); and (v) Lyons did not identify and rectify that on

multiple occasions the services performed by Royal Medical were billed under Rainbow




                                                                                                  18
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 19 of 39 PageID #: 19




Radiology, P.C. – another professional corporation which previously operated from the Jamaica

Ave Location.

       74.      Lyons exercised absolutely no control over or ownership interest in Royal Medical.

All decision-making authority relating to the operation and management of Royal Medical was

vested entirely with the Management Defendants.

       75.      Lyons, at all relevant times, was at best a glorified employee of the Royal Medical,

not receiving any profit sharing or other draw of monies from Royal Medical, but instead being

paid for the “reads” he conducted on radiology film taken at Royal Medical by receiving a check

from Royal Medical.

       76.      In addition, Lyons never fully controlled or maintained any of Royal Medical’s

books or records, including its bank accounts; never selected, directed, and/or controlled any of the

individuals or entities responsible for handling any aspect of Royal Medical’s financial affairs;

never hired or supervised any of Royal Medical’s employees or independent contractors; and was

completely unaware of fundamental aspects of how Royal Medical operated.

       77.      As they had done with the other providers from the Jamaica Ave Location, the

Management Defendants caused the administrative staff and technicians to work for Royal

Medical so that they could control the day to day operations at the Jamaica Ave Location.

       78.      The Management Defendants also arranged to have Royal Medical enter into

various financial arrangements and agreement with themselves in order to conceal their true

ownership and control of Royal Medical.

       79.      While these agreements ostensibly were created to permit the Management

Defendants to provide services, or facility space and equipment, they were actually used solely

as a tool to permit the Management Defendants to: (i) control the day-to-day operations, exercise




                                                                                                  19
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 20 of 39 PageID #: 20




supervisory authority over, and illegally own Royal Medical; and (ii) to siphon all of the profits

that were generated by the billings submitted to GEICO and other insurers through Royal

Medical.

       80.     The net effect of the agreements and financial arrangements between the

Defendants has been to maintain Royal Medical in a constant state of debt to the Management

Defendants, thereby enabling the Management Defendants to maintain total control over the

professional corporation, its accounts receivable, and any revenues that might be generated

therefrom.

       81.     The Management Defendants’ unlawful ownership and control of Royal Medical

compromised patient care, because the provision of health services through Royal Medical was

entirely subject to the pecuniary interests of its non-medical professional owners, not the

independent medical judgment of a true medical professional-owner.

       82.     Shortly following Lyons provided sworn testimony during the EUO, the

Defendants caused Royal Medical to cease billing for Radiology Services from the Jamaica

Avenue Location. Immediately thereafter, Lyons began billing for Radiology Services under his

EIN. Other than the change in name of entity, there were no substantive changes between Royal

Medical and Lyons. In fact, Lyons maintained all of the same agreement and arrangements with

the Management Defendants, including the same administrative staff, use of Lopez as a manager,

outside vendor services and direct payments to the Management Defendants.

       83.     The non-medical professional Management Defendants’ unlawful ownership and

control of Royal Medical and Lyons compromised patient care, because the provision of health

services through Royal Medical and Lyons was compromised and entirely subject to the




                                                                                               20
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 21 of 39 PageID #: 21




pecuniary interests of its non-medical professional owners, not the independent medical

judgment of a true medical professional-owner.

        C.      The Defendants’ Performance and Fraudulent Concealment of Excessive
                Billing for Radiology Services

        84.     Because on the improper financial arrangements and costs associated with

control, the Defendants had to maximize the charges they submitted to GEICO and other

insurers. To that end, the Defendants submitted large volumes of bills to GEICO, and other

insurers, for Radiology Services that were directed by laypersons, who were not bound by the

ethical rules governing the quality of care and the rules protecting against the exploitation of the

patients for financial gain.

        85.     The Management Defendants scheme included: (i) the performance of Radiology

Services that were performed proximately to the insured’s date of loss; (ii) the submission of

bills for Radiology Services that did not comply with the New York Workers’ Compensation

Board Medical Treatment Guidelines; and (iii) the submission of the bills that violated Ground

Rule 3 established by the Radiology Section of the Fee Schedule (“Ground Rules”).

        i.      The Billing for Radiology Services in Violation of the Ground Rules

        86.     The Fee Schedule establishes several Radiology Ground Rules that define the

permissible scope of treatment and billing for radiology services:

                A)      For two contiguous parts, the charge shall be the greater fee plus
                        50 percent of the lesser fee.

                B)      For two remote parts, the charge shall be the greater fee plus 75
                        percent of the lesser fee. Bilateral procedures are considered
                        remote parts.

                C)      For three or more parts, whether contiguous or remote, the charge shall be
                        the greatest fee plus 75 percent of the total of the lesser fees.




                                                                                                 21
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 22 of 39 PageID #: 22




       87.     Part and parcel of the Defendants’ fraudulent scheme, the Defendants knowingly

submitted billing under Royal Medical in violation of Ground Rule 3 in an attempt to maximize

the profits of the professional corporation that they could siphon to themselves.

       88.     For instance, when the Defendants purported to provide multiple Radiology

Services on the same day, on the same Insured, they failed to apply the reduction in fees required

by Ground Rule 3.

       89.     For example:

               (i)     Royal Medical billed GEICO for two Radiology Services purportedly
                       provided to an Insured named V.M. on April 15, 2019. Royal Medical
                       billed GEICO for a cervical MRI and a lumbar MRI purportedly
                       performed on V.M. on April 15, 2019, without reducing the lesser fee as
                       required by Ground Rule 3.

               (ii)    Royal Medical billed GEICO for two Radiology Services purportedly
                       provided to an Insured named M.V. on April 22, 2019. Royal Medical
                       billed GEICO for a cervical MRI and a lumbar MRI purportedly
                       performed on M.V. on April 22, 2019, without reducing the lesser fee as
                       required by Ground Rule 3.

               (iii)   Royal Medical billed GEICO for two Radiology Services purportedly
                       provided to an Insured named R.V. on May 13, 2019. Royal Medical
                       billed GEICO for cervical MRI and a lumbar MRI purportedly performed
                       on R.V. on May 13, 2019, without reducing the lesser fee as required by
                       Ground Rule 3.

               (iv)    Royal Medical billed GEICO for two Radiology Services purportedly
                       provided to an Insured named J.R. on June 19, 2019. Royal Medical billed
                       GEICO for a cervical MRI and a lumbar MRI purportedly performed on
                       J.R. on June 19, 2019, without reducing the lesser fee as required by
                       Ground Rule 3.

               (v)     Royal Medical billed GEICO for two Radiology Services purportedly
                       provided to an Insured named S.F. on June 20, 2019. Royal Medical billed
                       GEICO for a cervical MRI and a thoracic MRI purportedly performed on
                       S.F. on June 20, 2019, without reducing the lesser fee as required by
                       Ground Rule 3.

               (vi)    Lyons billed GEICO for two Radiology Services purportedly provided to
                       an Insured named D.L. on November 12, 2019. Lyons billed GEICO for a
                       cervical MRI and a lumbar MRI purportedly performed on D.L. on




                                                                                               22
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 23 of 39 PageID #: 23




                      November 12, 2019, without reducing the lesser fee as required by Ground
                      Rule 3.

              (vii)   Lyons billed GEICO for two Radiology Services purportedly provided to
                      an Insured named B.L. on November 20, 2019. Lyons billed GEICO for a
                      cervical MRI and a lumbar MRI purportedly performed on B.L. on
                      November 20, 2019, without reducing the lesser fee as required by Ground
                      Rule 3.

              (viii) Lyons billed GEICO for two Radiology Services purportedly provided to
                     an Insured named F.S.H. on December 16, 2019. Lyons billed GEICO for
                     a cervical MRI and a lumbar MRI purportedly performed on F.S.H. on
                     December 16, 2019, without reducing the lesser fee as required by Ground
                     Rule 3.

              (ix)    Lyons billed GEICO for two Radiology Services purportedly provided to
                      an Insured named T.C. on January 16, 2020. Lyons billed GEICO for a
                      cervical MRI and a lumbar MRI purportedly performed on T.C. on
                      January 16, 2020, without reducing the lesser fee as required by Ground
                      Rule 3.

              (x)     Lyons billed GEICO for two Radiology Services purportedly provided to
                      an Insured named I.F. on February 6, 2020. Lyons billed GEICO for a
                      cervical MRI and a lumbar MRI purportedly performed on I.F. on
                      February 6, 2020, without reducing the lesser fee as required by Ground
                      Rule 3.

       90.    These are only representative examples. In virtually every case where two or

more Radiology Services were purportedly performed on the same day, the Defendants failed to

reduce the fees charged to GEICO and other insurers as required by Ground Rule 3.

       91.    Further, Ground Rule 7 provides that:

              When a patient is referred to radiologists or other specialists for services covered
              in the Radiology section, they shall evaluate the patient’s problem and determine
              if the services or procedures are medically necessary. Such evaluation and
              necessary consultation with the referring physician is an integral part of the
              professional component relative value unit and does not merit any additional
              charges.

       92.    When a patient was referred to Royal Medical or Lyons for radiology services,

neither a physician from Royal Medical nor Lyons ever evaluated the patient’s problem to

determine if the services or procedures were medically necessary, and no consultation with the




                                                                                               23
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 24 of 39 PageID #: 24




referring healthcare provider was performed and no doctor from Royal Medical or Lyons was

present to supervise the technicians that performed the MRIs all in violation of the Radiology

Ground Rules.

       93.      In fact, as Lyons testified, Lyons had other employment obligations, only the

technicians and non-medical staff were ever present at the Jamaica Ave Road Location and he

did not visit the Jamaica Ave Location with any regularity, if ever, and did not perform

independent consultations or meaningfully oversee the technicians performing the services.

       94.      Had Lyons been the legitimate owner of Royal Medical and not ceded ownership

and control of Royal Medical or the billing under his EIN to the Management Defendants then

Lyons would have been present at the Jamaica Ave Location on a frequent basis, would have

provided genuine professional oversight of the radiology practices, and would have been in a

position to either abide by or direct another physician to abide by the requirements of Section 7

of the rules established by the Radiology Section of the Fee Schedule.

       ii.      The Billing for Radiology Services in Violation of the Treatment Guidelines

       95.      In addition to violating the Ground Rules, the Defendants systemically billed in

violation of the New York Workers’ Compensation Board Medical Treatment Guidelines

(“Treatment Guidelines”).

       96.      In December 2010, the New York State Workers' Compensation Board

implemented a program of Treatment Guidelines. The program included four comprehensive,

evidence-based guidelines for the treatment of injuries and illnesses involving the neck, back,

shoulder and knee. These guidelines were the mandatory standard of care for dates of service on

or after December 1, 2010 with updated versions of the Treatment Guidelines effective for dates

of treatment on or after December 15, 2014.




                                                                                              24
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 25 of 39 PageID #: 25




       97.     According to the Treatment Guidelines for the middle and lower back, MRIs are

not recommended for acute back pain or acute radicular pain syndromes in the first 6 weeks, in

the absence of red flags. Nevertheless, Defendants routinely perform MRIs on Insureds within

the first six weeks of the date of accident.

       98.     For example:

               (i)     On May 30, 2019 an Insured named T.D. was injured in a motor vehicle
                       accident. Notwithstanding the Treatment Guidelines, Royal Medical billed
                       GEICO for a lumbar MRI purportedly performed on T.D. on June 18,
                       2019, which is less than 6 weeks after the date of accident.

               (ii)    On July 10, 2019 an Insured named F.S. was injured in a motor vehicle
                       accident. Notwithstanding the Treatment Guidelines, Royal Medical billed
                       GEICO for a lumbar MRI purportedly performed on F.S. on July 27, 2019,
                       which is less than 6 weeks after the date of accident.

               (iii)   On August 8, 2019 an Insured named J.V. was injured in a motor vehicle
                       accident. Notwithstanding the Treatment Guidelines, Royal Medical billed
                       GEICO for a lumbar MRI purportedly performed on J.V. on August 21,
                       2019, which is less than 6 weeks after the date of accident.

               (iv)    On September 2, 2019 an Insured named D.R. was injured in a motor
                       vehicle accident. Notwithstanding the Treatment Guidelines, Royal
                       Medical billed GEICO for a lumbar MRI purportedly performed on D.R.
                       on September 27, 2019, which is less than 6 weeks after the date of
                       accident.

               (v)     On September 9, 2019 an Insured named A.M.F. was injured in a motor
                       vehicle accident. Notwithstanding the Treatment Guidelines, Royal
                       Medical billed GEICO for a lumbar MRI purportedly performed on
                       A.M.F. on September 26, 2019, which is less than 6 weeks after the date
                       of accident.

               (vi)    On October 19, 2019 an Insured named S.C. was injured in a motor
                       vehicle accident. Notwithstanding the Treatment Guidelines, Lyons billed
                       GEICO for a cervical MRI purportedly performed on S.C. on November
                       11, 2019, which is less than 6 weeks after the date of accident.

               (vii)   On November 12, 2019 an Insured named M.B. was injured in a motor
                       vehicle accident. Notwithstanding the Treatment Guidelines, Lyons billed
                       GEICO for a cervical MRI purportedly performed on M.B. on November
                       22, 2019, which is less than 6 weeks after the date of accident.




                                                                                            25
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 26 of 39 PageID #: 26




               (viii) On November 13, 2019 an Insured named L.D. was injured in a motor
                      vehicle accident. Notwithstanding the Treatment Guidelines, Lyons billed
                      GEICO for a cervical MRI purportedly performed on L.D. on November
                      26, 2019, which is less than 6 weeks after the date of accident.

               (ix)   On December 25, 2019 an Insured named L.C. was injured in a motor
                      vehicle accident. Notwithstanding the Treatment Guidelines, Lyons billed
                      GEICO for lumbar and cervical MRIs purportedly performed on L.C. on
                      January 9, 2020, which is less than 6 weeks after the date of accident.

               (x)    On December 25, 2019 an Insured named J.R. was injured in a motor
                      vehicle accident. Notwithstanding the Treatment Guidelines, Lyons billed
                      GEICO for a cervical MRI purportedly performed on J.R. on January 15,
                      2020, which is less than 6 weeks after the date of accident.

       99.     These are only representative examples. In fact, a majority of the bills submitted

by the Defendants to GEICO for MRIs performed on Insureds were provided within the first 6

weeks of the Insureds’ accidents.

       100.    In keeping with the fact that the referrals were a product of improper financial

relationships between the Defendants and individuals controlling the referring no-fault clinics

and the radiology services were performed at the direction of the Management Defendants,

Lyons testified at his EUO that while he believed there was some standard for the timing of the

performance of MRIs after a motor vehicle accident, he was unsure of specific guidelines.

Additionally, Lyons testified that there are benefits to waiting four to six weeks to do an MRI,

including reduction of swelling.

       101.    The submission of inflated billing by the Defendants, and Lyons’ lack of

involvement in evaluating whether the services provided were even medically necessary,

demonstrates the services performed by Royal Medical were motivated by the improper financial

arrangements and Management Defendants’ control, which were designed to focus on

maximizing profits.




                                                                                              26
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 27 of 39 PageID #: 27




         102.   The Defendants’ scheme not only unlawfully enriched the Defendants, but

compromised patient care as Royal Medical and Lyons’ operations were subject to pecuniary

interests of the Management Defendants, not to the independent medical judgment of a true doctor-

owner.

         D.     Fraudulent Billing for Services Provided by Independent Contractors

         103.   Defendants’ fraudulent scheme also included submission of bills to GEICO seeking

payment for services performed by independent contractors. Under the No-Fault Laws,

professional corporations are ineligible to bill for or receive payment for goods or services

provided by independent contractors – the healthcare services must be provided by the professional

corporations, themselves, or by their employees.

         104.   Since 2001, the New York State Insurance Department consistently has reaffirmed

its longstanding position that professional corporations are not entitled to receive reimbursement

under the No-Fault Laws for healthcare providers performing services as independent contractors.

See DOI Opinion Letter, March 21, 2005 (DOI refused to modify its earlier opinions based upon

interpretations of the Medicare statute issued by the CMS); DOI Opinion Letter, October 29, 2003

(extending the independent contractor rule to hospitals); DOI Opinion Letter, March 11, 2002 (“If

the physician has contracted with the PC as an independent contractor, and is not an employee or

shareholder of the PC, such physician may not represent himself or herself as an employee of the

PC eligible to bill for health services rendered on behalf of the PC, under the New York

Comprehensive Motor Vehicle Insurance Reparations Act…”); DOI Opinion Letter, February 21,

2001 (“where the health services are performed by a provider who is an independent contractor

with the PC and is not an employee under the direct supervision of a PC owner, the PC is not

authorized to bill under No-Fault as a licensed provider of those services”); and DOI Opinion




                                                                                               27
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 28 of 39 PageID #: 28




Letter, February 5, 2002 (refusing to modify position set forth in 2-21-01 Opinion letter despite a

request from the New York State Medical Society). Copies of the relevant DOI Opinion letters are

annexed hereto as Exhibit “3.”

       105.    Even so, the Defendants routinely submitted charges to GEICO through Royal

Medical and Lyons for Radiology Services that allegedly have been provided – not by direct

employees – but by independent contractors.

       106.    The technicians and radiologists, other than the services performed Lyons, on

behalf of Royal Medical and Lyons do not fit any of the traditional characteristics of

“employment” in relation to the services they provide. For example:

               •       the technicians reported to and were supervised by the Management
                       Defendants, not Lyons;

               •       the technicians were unsupervised by Lyons in the performance of the
                       professional services, used their own methods and exercised their independent
                       judgment and skill in the performance of the Radiology Services; and

               •       the technicians were free to seek out all business opportunities associated with
                       the performance of radiology services, including those that directly competed
                       with Royal Medical in the healthcare marketplace.

       107.    Further, upon information and belief, Royal Medical:

               (i)        paid the technicians, either in whole or in part, on a 1099 basis rather than a
                          W-2 basis;

               (ii)       established an understanding with the technicians that they were
                          independent contractors, rather than employees;

               (iii)      paid no employee benefits to the technicians;

               (iv)       failed to secure and maintain W-4 or I-9 forms for the technicians;

               (v)        failed to withhold federal, state or city taxes on behalf of the technicians;

               (vi)       compelled the technicians to pay any insurance they were required to
                          maintain at their own expense;




                                                                                                          28
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 29 of 39 PageID #: 29




               (vii)    failed to cover the technicians for either unemployment or workers’
                        compensation benefits; and

               (viii)   filed corporate and payroll tax returns (e.g. Internal Revenue Service
                        (“IRS”) forms 1120 and 941) that represented to the IRS and to the New
                        York State Department of Taxation that the technicians were independent
                        contractors.

       108.    By electing to treat the technicians and reading radiologists (other than Nominal

Owners) as independent contractors, the Defendants realized significant economic benefits – for

instance:

               (i)      avoiding the obligation to collect and remit income tax as required by 26
                        U.S.C. § 3102;

               (ii)     avoiding payment of the FUTA excise tax required by 26 U.S.C. § 3301
                        (6.2 percent of all income paid);

               (iii)    avoiding payment of the FICA excise tax required by 26 U.S.C. § 3111
                        (7.65 percent of all income paid);

               (iv)     avoiding payment of workers’ compensation insurance as required by New
                        York Workers’ Compensation Law § 10;

               (v)      avoiding the need to secure any insurance; and

               (vi)     avoiding claims of agency-based liability arising from work performed by
                        the technicians.

       109.    Because the technicians were independent contractors and performed the Radiology

Services – through Royal Medical – the Defendants never had any right to bill for or collect No-

Fault Benefits in connection with those services.

       110.    The Defendants billed for the Radiology Services through Royal Medical as if they

were provided by actual employees of the professional corporation to make it appear as if the

services were eligible for reimbursement. The Defendants’ misrepresentations were consciously

designed to mislead GEICO into believing that it was obligated to pay for these services, when in

fact GEICO was not.




                                                                                              29
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 30 of 39 PageID #: 30




III.   The Fraudulent Billing the Defendants Submitted or Caused to be Submitted to
       GEICO

       111.   To support their fraudulent charges, the Defendants systematically submitted or

caused to be submitted thousands of NF-3 forms, HCFA-1500 forms, and/or treatment reports

through Royal Medical and Lyons to GEICO seeking payment for the Radiology Services for

which the Defendants were not entitled to receive payment.

       112.   The NF-3 forms and treatment reports that the Defendants submitted or caused to

be submitted to GEICO were false and misleading in the following material respects:

              (i)     The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                      misrepresented to GEICO that Royal Medical was lawfully licensed, and
                      therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §
                      5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact, Royal Medical was
                      not properly licensed in that it is a medical professional corporation that was
                      unlawfully owned and controlled by, and split fees with, the Management
                      Defendants, who are not licensed medical professionals.

              (ii)    The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                      misrepresented to GEICO that the billing submitted under Lyons EIN was
                      eligible to receive No-Fault Benefits pursuant to Insurance Law §
                      5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact, Lyons through the
                      billing submitted under Lyons EIN was controlled by, and split fees with,
                      the Management Defendants, who are not licensed medical professionals.

              (iii)   The NF-3 forms, HCFA-1500 forms, and treatment reports submitted by
                      and on behalf of the Defendants uniformly misrepresented to GEICO that
                      Royal Medical and Lyons were in compliance with the New York State
                      Workers Compensation Fee Schedule and misrepresented the amount of
                      reimbursement to which Defendants were entitled, in order to inflate the
                      bills.

              (iv)    The NF-3 forms, HCFA-1500 forms, and treatment reports uniformly
                      misrepresented to GEICO that Royal Medical and Lyons were lawfully
                      licensed, and therefore, eligible to receive No-Fault Benefits pursuant to
                      Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.16(a)(12). In fact,
                      Royal Medical and Lyons were not eligible to seek or pursue collection of
                      No-Fault Benefits associated with the Radiology Services because the
                      services in many cases were not provided by employees of Royal Medical
                      or Lyons but rather were performed by independent contractors.




                                                                                                  30
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 31 of 39 PageID #: 31




IV.     The Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance

        113.   The Defendants legally and ethically were obligated to act honestly and with

integrity in connection with the billing that they submitted, or caused to be submitted, to GEICO.

        114.   To induce GEICO to promptly pay the fraudulent charges for the Radiology

Services, the Defendants systemically concealed their fraud and went to great lengths to

accomplish this concealment.

        115.   Specifically, they knowingly misrepresented and concealed facts related to Royal

Medical and Lyons in an effort to prevent discovery that Royal Medical was fraudulently

incorporated and Royal Medical and Lyons unlawfully split fees with unlicensed persons.

        116.   Additionally, the Defendants knowingly misrepresented and concealed facts to

prevent GEICO from discovering that their charges failed to conform to the New York Workers

Compensation Fee Schedule and were designed to maximize the charges submitted to GEICO

and that the Radiology Services were performed in order to exploit the patients for financial gain.

        117.   Once GEICO began to suspect that the Defendants were engaged in fraudulent

billing and treatment activities, GEICO requested that they submit additional verification,

including but not limited to, examinations under oath and requests for documents to determine

whether the charges submitted through the Defendants were legitimate. Nevertheless, in an

attempt to conceal their fraud, the Defendants failed and/or refused to respond to all of GEICO’s

requests for verification of the charges submitted.

        118.   GEICO maintains standard office practices and procedures that are designed to

and do ensure that no-fault claim denial forms or requests for additional verification of no-fault

claims are properly addressed and mailed in a timely manner in accordance with the No-Fault

Laws.




                                                                                                 31
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 32 of 39 PageID #: 32




       119.    In accordance with the No-Fault Laws, and GEICO’s standard office practices

and procedures, GEICO either: (i) timely and appropriately denied the pending claims for No-

Fault Benefits submitted through the Defendants; or (ii) timely issued requests for additional

verification with respect to all of the pending claims for No-Fault Benefits submitted through the

defendants (yet GEICO failed to obtain compliance with the requests for additional verification),

and, therefore, GEICO’s time to pay or deny the claims has not yet expired.

       120.    The Defendants hired law firms to pursue collection of the fraudulent charges from

GEICO and other insurers. These law firms routinely filed expensive and time-consuming

litigation against GEICO and other insurers if the charges were not promptly paid in full.

       121.    GEICO is under statutory and contractual obligations to promptly and fairly process

claims within 30 days. The facially-valid documents submitted to GEICO in support of the

fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

activity described above, were designed to and did cause GEICO to rely upon them. As a result,

GEICO incurred damages of more than $148,000.00 based upon the fraudulent charges.

       122.    Based upon the Defendants’ material misrepresentations and other affirmative acts

to conceal their fraud from GEICO, GEICO did not discover and could not reasonably have

discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

                                 FIRST CAUSE OF ACTION
                               Against Royal Medical and Lyons
                      (Declaratory Judgment, 28 U.S.C. §§ 2201 and 2202)
       123.    GEICO incorporates, as though fully set forth herein, each and every allegation set

forth above.

       124.    There is an actual case in controversy between GEICO and the Defendants

regarding more than $564,000.00 in fraudulent billing for the Radiology Services that has been

submitted to GEICO under the names of Royal Medical and Lyons.




                                                                                                       32
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 33 of 39 PageID #: 33




        125.    Royal Medical has no right to receive payment for any pending bills submitted to

GEICO under the name of Royal Medical because Royal Medical was unlawfully incorporated,

secretly and unlawfully owned and controlled by unlicensed individuals and entities, and

unlawfully split fees with them.

        126.    Lyons has no right to receive payment for any pending bills submitted to GEICO

under his under EIN because Lyons was unlawfully secretly owned and controlled by unlicensed

individuals and entities, and unlawfully split fees with them.

        127.    Royal Medical and Lyons have no right to receive payment for any pending bills

submitted to GEICO under the names of Royal Medical or Lyons because the bills

misrepresented that Royal Medical and Lyons were in compliance with the New York State

Workers Compensation Fee Schedule and misrepresented the amount of reimbursement to which

Defendants were entitled, in order to inflate the bills.

        128.    Royal Medical and Lyons have no right to receive payment for any pending bills

submitted to GEICO under the names of Royal Medical and Lyons because the Radiology

Services purportedly provided by Royal Medical and Lyons – other than the services performed

by Lyons – were performed by independent contractors and not employees.

        129.    Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that the Defendants have no right to receive payment

for any pending bills submitted to GEICO under the names of Royal Medical and Lyons.

                               SECOND CAUSE OF ACTION
                Against Royal Medical, Lyons, and the Management Defendants
                                   (Common Law Fraud)

        130.    GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.




                                                                                               33
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 34 of 39 PageID #: 34




       131.    Royal Medical, Lyons, and the Management Defendants intentionally and

knowingly made false and fraudulent statements of material fact to GEICO and concealed material

facts from GEICO in the course of their submission of hundreds of fraudulent bills seeking

payment for the Radiology Services.

       132.    The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Royal Medical was properly

licensed, and therefore, eligible to receive No-Fault Benefits pursuant to Insurance Law §

5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in fact it was unlawfully owned and controlled

by non-medical professionals, and engaged in a scheme involving illegal fee splitting with them;

(ii) that Royal Medical was in compliance and conformed to the New York Workers

Compensation Fee Schedule, when in fact, Royal Medical failed to conform to the New York

Workers Compensation Fee Schedule and misrepresents the amount of reimbursement to which

Royal Medical was entitled; (iii) in many claims, the representation that Royal Medical was

eligible to receive direct payment of No-Fault Benefits pursuant to Insurance Law § 5102(a)(1)

and 11 N.Y.C.R.R. § 65-3.11 for the services allegedly performed, when in fact, Royal Medical

was not eligible to seek or pursue collection of No-Fault Benefits associated with services

allegedly performed because certain services were not provided by employees of Royal Medical.

       133.    Royal Medical, Lyons, and the Management Defendants intentionally made the

above-described false and fraudulent statements and concealed material facts in a calculated effort

to induce GEICO to pay charges submitted through Royal Medical that were not compensable

under the No-Fault Laws.




                                                                                                34
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 35 of 39 PageID #: 35




          134.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $44,000.00 pursuant to the fraudulent bills submitted

by the Defendants through Royal Medical.

          135.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

          136.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                THIRD CAUSE OF ACTION
                 Against Royal Medical, Lyons, and the Management Defendants
                                     (Unjust Enrichment)

          137.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          138.   As set forth above, Royal Medical, Lyons, and the Management Defendants have

engaged in improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          139.   When GEICO paid the bills and charges submitted by or on behalf of Royal

Medical for No-Fault Benefits, it reasonably believed that it was legally obligated to make such

payments based on the Defendants’ improper, unlawful, and/or unjust acts.

          140.   Royal Medical, Lyons, and the Management Defendants have been enriched at

GEICO’s expense by GEICO’s payments, which constituted a benefit that Defendants voluntarily

accepted notwithstanding their improper, unlawful, and unjust billing scheme.

          141.   Defendants’ retention of GEICO’s payments violates fundamental principles of

justice, equity and good conscience.




                                                                                                 35
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 36 of 39 PageID #: 36




         142.   By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $44,000.00.

                               FOURTH CAUSE OF ACTION
                        Against Lyons and the Management Defendants
                                   (Common Law Fraud)

         143.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

         144.   Lyons and the Management Defendants intentionally and knowingly made false

and fraudulent statements of material fact to GEICO and concealed material facts from GEICO in

the course of their submission of hundreds of fraudulent bills seeking payment for the Radiology

Services.

         145.   The false and fraudulent statements of material fact and acts of fraudulent

concealment include: (i) in every claim, the representation that Lyons was eligible to receive No-

Fault Benefits pursuant to Insurance Law § 5102(a)(1) and 11 NYCRR § 65-3.16(a)(12), when in

fact the billing submitted under his EIN was unlawfully owned and controlled by non-medical

professionals, and engaged in a scheme involving illegal fee splitting with them; (ii) that Lyons

was in compliance and conformed to the New York Workers Compensation Fee Schedule, when

in fact, Lyons failed to conform to the New York Workers Compensation Fee Schedule and

misrepresents the amount of reimbursement to which Lyons was entitled; (iii) in many claims, the

representation that Lyons was eligible to receive direct payment of No-Fault Benefits pursuant to

Insurance Law § 5102(a)(1) and 11 N.Y.C.R.R. § 65-3.11 for the services allegedly performed,

when in fact, Lyons was not eligible to seek or pursue collection of No-Fault Benefits associated

with services allegedly performed because certain services were not provided by employees of

Lyons.




                                                                                               36
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 37 of 39 PageID #: 37




          146.   Lyons, and the Management Defendants intentionally made the above-described

false and fraudulent statements and concealed material facts in a calculated effort to induce GEICO

to pay charges submitted through Lyons that were not compensable under the No-Fault Laws.

          147.   GEICO has been injured in its business and property by reason of the above-

described conduct in that it has paid at least $104,000.00 pursuant to the fraudulent bills submitted

by the Defendants through Lyons.

          148.   The Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty that entitles GEICO to recover punitive damages.

          149.   Accordingly, by virtue of the foregoing, GEICO is entitled to compensatory and

punitive damages, together with interest and costs, and any other relief the Court deems just and

proper.

                                  FIFTH CAUSE OF ACTION
                         Against Lyons and the Management Defendants
                                     (Unjust Enrichment)

          150.   GEICO incorporates, as though fully set forth herein, each and every allegation in

the paragraphs set forth above.

          151.   As set forth above, Lyons and the Management Defendants have engaged in

improper, unlawful, and/or unjust acts, all to the harm and detriment of GEICO.

          152.   When GEICO paid the bills and charges submitted by or on behalf of Lyons for

No-Fault Benefits, it reasonably believed that it was legally obligated to make such payments

based on the Defendants’ improper, unlawful, and/or unjust acts.

          153.   Lyons and the Management Defendants have been enriched at GEICO’s expense by

GEICO’s payments, which constituted a benefit that Defendants voluntarily accepted

notwithstanding their improper, unlawful, and unjust billing scheme.




                                                                                                  37
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 38 of 39 PageID #: 38




          154.   Defendants’ retention of GEICO’s payments violates fundamental principles of

justice, equity and good conscience.

          155.   By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than $104,000.00.

                                          JURY DEMAND
          156.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury.



          WHEREFORE, Plaintiffs Government Employees Insurance Co., GEICO Indemnity

Co., GEICO General Insurance Company and GEICO Casualty Co. demand that a Judgment be

entered in their favor:

          A.     On the First Cause of Action against Royal Medical and Lyons, a declaration

pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Royal Medical has

no right to receive payment for any pending bills submitted to GEICO;

          B.     On the Second Cause of Action against Royal Medical, Lyons and the Management

Defendants, compensatory damages in favor of GEICO in an amount to be determined at trial but

in excess of $44,000.00, together with punitive damages, costs, interest and such other and further

relief as this Court deems just and proper;

          C.     On the Third Cause of Action against Royal Medical, Lyons and the Management

Defendants, an amount to be determined at trial but in excess of $44,000.00, for unjust

enrichment, plus costs and interest and such other and further relief as this Court deems just and

proper;

          D.     On the Fourth Cause of Action against Lyons and the Management Defendants,

compensatory damages in favor of GEICO in an amount to be determined at trial but in excess of




                                                                                                    38
 Case 1:20-cv-03048-BMC Document 1 Filed 07/08/20 Page 39 of 39 PageID #: 39




$104,000.00, together with punitive damages, costs, interest and such other and further relief as

this Court deems just and proper;

       E.      On the Fifth Cause of Action against Lyons and the Management Defendants, an

amount to be determined at trial but in excess of $104,000.00, for unjust enrichment, plus costs

and interest and such other and further relief as this Court deems just and proper.



Dated: July 7, 2020


                                                     RIVKIN RADLER LLP



                                                     By:    /s/ Michael A. Sirignano, Esq.
                                                            Barry I. Levy (BL 2190)
                                                            Michael A. Sirignano (MS 5263)
                                                            Ryan Goldberg (RG 7570)
                                                     926 RXR Plaza
                                                     Uniondale, New York 11556
                                                     (516) 357-3000

                                                     Counsel    for  Plaintiffs Government
                                                     Employees Insurance Company, GEICO
                                                     Indemnity Company, GEICO General
                                                     Insurance Company and GEICO Casualty
                                                     Company




                                                                                              39
